Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 12 October 1792
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Oct. 12. 1792.

Your favor of the 1st. inst. came to hand on the 9th. and brought me the welcome news that you were all well, about which I was anxious, having left Martha not quite as well as I wished. The short proceeds of my sale the last year obliged me to a small one this year, which would have been unnecessary had the other yeilded as was reasonably expected. I therefore, while at home, sent orders to Bedford to sell a dozen negroes from thence, taking the opportunity of some sale in the neighborhood to carry them to. In Albemarle I have concluded to sell Dinah and her younger children, and wrote to my brother to find a purchaser in his neighborhood, so as to unite her to her husband, the circumstance which determined me to fix on her. I am sorry I did not know your wish, as I would have arranged my matters otherwise, so as to have sold the two you mention, and especially Caesar, notorious for his rogueries. On the contrary they are now engaged with the overseers for the crop. Would it not be practicable for you to sell their families at private sale in the neighborhood? Mr. E. Carter sold a great number in this way, and advantageously.—I have been considering that it would be better to floor my stables with slabs from Henderson’s. In this case the edges of the slabs must be taken off to a sufficient substance with a drawing knife, and the sleepers should be so laid, as  that the end of the slab under the manger may be a couple of inches higher than that at the front.—I think you told me that none of the turneps came up in the ground below the lower roundabout. Would it not be well to make them remove their cowpen to that inclosure? as it will be a preparation for St. foin which I intend for that.—I am giving you a great deal of trouble with my little memorandums. My distance must excuse it, and the prospect that I shall ere long be in the way to do my own business.
Maria is living with a Mrs. Fullerton, whom, as far as I have seen, I like much. She is soon to remove nearer to me. Maria will only come to see me on Sundays. She promises that she will then write to Monticello, and I shall endeavor to make her do it. My love to my dear Martha, with my best compliments to Miss Jane, P.C. and my neighbors. I am with sincere esteem & attachment my dear Sir Your’s affectionately

Th: Jefferson


Freneau’s papers from Sep. 15. accompany this.
Fenno’s have been sent to Mr. Madison to be forwarded to you.

